G

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:18-cv-09097-PA-SK Document1 Filed 10/23/18 Page1iof5 Page ID#:1

Aidan W. Butler (SBN 208399)
Attorney at Law

3550 Wilshire Boulevard, Suite 1924
Los Angeles, California 90010
Telepehone: 213) 388-5168
Telecopier: (213) 388-5178
tocontactaidan@gmail.com

Attorneys for Plaintiff CHRISTIAN FALCON

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHRISTIAN FALCON, an individual, CASE NO.:

Plaintiff, COMPLAINT FOR VIOLATIONS
OF THE FAIR DEBT COLLECTION
PRACTICES ACT;
Vs.

MICHAEL GERARD FLANAGAN, an
individual; and DOES 1-10, inclusive,

Defendants.
DEMAND FOR JURY TRIAL

 

I. JURISDICTION AND VENUE.
1. Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C.
§1337, and supplemental jurisdiction exists for the state law claims pursuant to 28
U.S.C. §1367. Declaratory relief is available pursuant to 28 U.S.C. §2201 and 2202.

2. Venue in this District is proper in that Plaintiffs claim arose in this District.
///

[fT]

 

 

1 COMPLAINT

 
G

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:18-cv-09097-PA-SK Document1 Filed 10/23/18 Page 2of5 Page ID #:2

Il. THE PARTIES.

3. The plaintiff, CHRISTIAN FALCON (“Plaintiff”), is a natural person. At
all relevant times, he resided in the city and county of Los Angeles, California.

4, Defendant MICHAEL GERARD FLANAGAN (“FLANAGAN”), is, and at
all times relevant herein was, an individual attorney licensed in the State of
California, and doing business as “Debt Enforcement Law Group.”

5. The true names and capacities, whether individual, corporate, associate or
otherwise, of the defendants sued herein as DOES 1 through 10, inclusive, are
unknown to Plaintiff, who therefore sues such defendants by such fictitious names.
Plaintiff will amend this complaint to show the true names and capacities of such
defendants when they have been ascertained. Plaintiff is informed and believes that
each of the defendants designated herein as a DOE was in some manner responsible
for the occurrences and injuries alleged herein.

6. At all times mentioned herein, each of the defendants was the agent and
employee of the other named defendants, and in doing the things alleged were acting
within the course and scope of such agency and employment, and in doing the acts
herein alleged were acting with the consent, permission and authorization of the
remaining defendants. All actions of each of the defendants were ratified and
approved by the other named defendants.

7. Defendants are debt collectors, as defined by the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. §1692a(6). More particularly, over the past
two years, FLANAGAN has filed more than two hundred collection lawsuits in the
Los Angeles Superior Court.

HI. FACTUAL ALLEGATIONS.
8. Plaintiff enrolled at a purported “school” founded, run and owned by
FLANAGAN and his wife.

9. The “school” provided no meaningful instruction, or worthwhile education

 

 

2 COMPLAINT

 
G

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:18-cv-09097-PA-SK Document1 Filed 10/23/18 Page 30f5 Page ID#:3

whatsoever, despite receiving hundreds of thousands of dollars in tuition payments
and federal student loans from its students, their families, and the federally backed
student loan companies.

10. The “school” filed for bankruptcy in the Central District of California, case
number 2:15-bk-14744-BB, while — in order to subvert the bankruptcy estate and its
trustee — transferring its receivables to at least one other entity controlled by
FLANAGAN, Video Sympathy, LLC. Acting as that entity’s lawyer, FLANAGAN
filed collection lawsuits against hundreds of the former students, including Plaintiff,
and communicated with Plaintiff and the other students in hopes of preventing them
from retaining their own lawyers and otherwise defending against the collection
cases.

11. Although the lawsuit filed by FLANAGAN and his client, Video
Symphony (Los Angeles Superior Court case number 18CHLC21068), alleged that
Plaintiff owed Video Symphony more than fifteen thousand dollars, in fact, at
around the time that the school closed down, the “school” notified Plaintiff that in
fact, it owed him a refund. Personnel from the “school” asked Plaintiff if he would
consent to a brief delay in disbursing the refund, explaining the request in a
deliberately confusing manner. Plaintiff politely agreed, and the “school” never
provided the refund.

12. The Video Symphony lawsuit and other documents delivered to Plaintiff
were attempts to collect sums of money which included fees, penalties and interest
not authorized by any enforceable contract or statute.

13. Defendants never provided Plaintiff with written notice of his rights under
15 U.S.C. §1692a of the F.D.C.P.A.

FIRST CLAIM FOR RELIEF
(For Violations of the FDCPA against FLANAGAN and DOES 1 through 5,

inclusive)

 

 

3 COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Gase 2:18-cv-09097-PA-SK Document1 Filed 10/23/18 Page 4of5 Page ID #:4

14. Plaintiff repeats and reincorporates by reference the paragraphs | through
13 above.

15. Defendants, and each of them, violated the FDCPA. Defendants’
violations include, but are not limited to, the following:

a) Using false representations and deceptive means to collect or attempt to
collect a debt, in violation of 15 U.S.C. §1692e(10), including but not limited to
representing that Plaintiff owed a debt at all, that the debt belonged to Video
Symphony as opposed to the bankruptcy estate, and mischaracterizing the purported
debt as a “student loan” debt, inter alia;

b) Using unfair and/or unconscionable means to collect an alleged debt, in
violation of 15 U.S.C. §1692f; .

c) Failing to provide Plaintiff a written notice of his rights under the Fair Debt
Collection Practices Act within five days of its first contact with him, in violation of
15 U.S.C. §1692a(g); and

d) Attempting to collect an amount (including any interest, fee, charge, or
expense incidental to the principal obligation) not expressly authorized by the
agreement creating the purported debt or permitted by law, in violation of 15 U.S.C.
§1692f(1).

16. As a direct and proximate result of the above violations of the FDCPA,
Plaintiff has suffered actual damages, including but not limited to feelings of
anguish, frustration, humiliation, anxiety, and stress, among other things. For that
reason, Defendants, and each of them, are liable to Plaintiff for declaratory judgment
that defendants’ conduct violated the FDCPA, and Plaintiff’s actual damages,

statutory damages, costs and attorney’s fees.

WHEREFORE, Plaintiff requests that judgment be entered in her favor against

the defendants as follows:
1. Actual damages under 15 U.S.C. §1692k(a)(1);

 

 

 

4 COMPLAINT

 

 
G

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ase 2:18-cv-09097-PA-SK Document1 Filed 10/23/18 Page5of5 Page ID#:5

2. Costs and attorney's fees, under 15 U.S.C. §1692k(a)(3);
3. Statutory damages, pursuant to 15 U.S.C. section 1692k(a)(2);

4, Costs and reasonable attorney’s fees, pursuant to 15 U.S.C. section

1692k(a)(3);

 

5. General damages, with prejudgment interest as permitted by law; and
6. For such other and further relief as the Court deems just and proper.
PLEASE TAKE NOTICE that Plaintiff CHRISTIAN FALCON requests a trial
by jury.
DATED: October 23, 2018 Respectfully submitted,
By: a
Aidan W. Butler
Attorney for Plaintiff
CHRISTIAN FALCON

 

 

5 COMPLAINT

 
